Citation Nr: 0003954	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-04 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for chemical exposure of 
the eyes.

2. Entitlement to service connection for groin strain.

3. Entitlement to service connection for left shoulder 
bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1995.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. There is no competent medical evidence of a presently 
existing groin strain or left shoulder bursitis.  

2. The claim of entitlement to service connection for 
chemical exposure to the eyes is not supported by 
cognizable evidence showing a current disability related 
to his period of service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for chemical 
exposure to the eyes, a groin strain, and left shoulder 
bursitis are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  See 
Moreau v. Brown, 9 Vet. App. 389, 393 (1996).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

Service department records reflect that the veteran's 
military occupational specialty was aerospace propulsion 
journeyman, jet engine, for 4 years and 11 months.  The SF 
93, Report of Medical History, completed by the veteran and 
reviewed by a medical corpsman on enlistment in February 1990 
reflects that the veteran wore glasses and had vision in both 
eyes.  He denied having or having had a painful or "trick" 
shoulder or elbow, or rupture or hernia.  He reported 
sustaining fractures of the left distal 4th and 5th 
metacarpals at age 13 which was asymptomatic.  An enlistment 
medical examination is not of record.  Service medical 
records for the period from October 1990 to November 1995 
reflect that the veteran was evaluated for: (1) left shoulder 
pain, in April 1992, February 1993, and March 1993, diagnosed 
as acromioclavicular joint pain with scapular bursitis and 
recurrent left shoulder bursitis, respectively; (2) jet fluid 
exposure to the eyes in February 1995 with an initial visual 
acuity of 20/30 and 20/25 that was treated with erythromycin 
eye ointment and a subsequent visual acuity in the left and 
right eye of 20/15 in February 1995; and (3) right groin pain 
alternatively diagnosed as possible hernia, epididymitis, 
"pulled tube, inflamed muscle", right urogenital diaphragm 
strain/medialis strain at insertion, and probably strained 
right groin muscle on multiple examinations in May 1995.  He 
was issued a profile that restricted lifting.  

The veteran completed a medical history in September 1995 for 
separation.  He did not report having or having had eye or 
vision problems, joint pains, or abdominal/ genitourinary 
complaints.  The separation examination conducted in 
September 1995 reflects that the evaluations of the eyes, 
ophthalmoscopic, pupils, ocular motility, genitourinary 
system, testicular, and abdomen and viscera to include hernia 
were normal.  The upper extremities were evaluated as normal 
with the exception of the history for fractured knuckles on 
the left hand that was without weakness, deformity, or 
limitation of motion.  The veteran's visual acuity, distant 
and near, was 20/17 in the right and left eyes.  He had a 
normal field of vision in both eyes.  The only defects noted 
on the separation examination were dental caries.  A typed 
notation affixed to the February 1990 SF 93 dated in 
September 1995 and signed by a medical corpsman in October 
1995 reflects "no interval medical or surgical history to 
report since last examination dated [February 2, 1990]."  
The veteran separated from service in November 1995.  

A series of VA examinations were conducted in November 1996 
with the veteran providing essentially the same history as 
reflected above.  In brief, the VA general medical 
examination conducted in November 1996 reflects, inter alia, 
that the musculoskeletal system was negative and that the 
veteran had some jet engine fuel in his eyes but did not wear 
any refractive lenses.  The general medical examination 
reflects that in April 1995, while straining and lifting some 
heavy objects, he developed pain in his right testis.  He did 
develop some swelling for a few days, not very much.  He was 
given a profile for lifting.  He was told that he had 
strained something.  The veteran reported that [groin] 
occasionally bothered him when he strained.  The physical 
examination did not reflect a hernia.  The testicles were of 
normal size, configuration, and location.  There was no 
swelling or tenderness of the epididymis or the cords.  The 
diagnosis was traumatic epididymitis in 1995 and no problems 
currently.  

The November 1996 VA visual examination reflects that there 
were no medical records to review, and that the veteran got 
jet fluid in his eyes in 1993 and aircraft cleaning fluid in 
his eyes in 1995.  The veteran complained that his vision was 
hazy after the incident, that he was sensitive to sunlight, 
that he saw squiggly lines when looking at the sky, and that 
his eyes become tired 15 minutes after reading.  The 
diagnoses were (1) history of chemical injury with no 
residual scars, (2) photophobia, (3) entoptic phenomenon, and 
(4) asthenopia.  

The November 1996 VA joints examination reflects that "he 
does appear likely to have some discomfort in the left 
shoulder."  Examination of the shoulder showed no evidence 
of deltoid atrophy.  A December 1996 x-ray study of the left 
shoulder reflects no gross bony or soft tissue abnormalities.  
The diagnostic impression was history of bursitis of the left 
shoulder.  

A threshold element to a well-grounded claim is that the 
veteran must have a currently diagnosed disability.  The 
Board acknowledges the veteran's assertions that he incurred 
injuries or disabilities to his left shoulder, eyes, and 
groin while in-service and that his current symptoms are 
similar to those in-service.  It is not disputed that he did 
receive evaluation and treatment for these conditions in-
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as in this case, the post service 
evidence does not provide a current diagnosis of right groin 
strain or left shoulder bursitis.  The evidence of record 
post service reflects history of bursitis of the left 
shoulder and traumatic epididymitis in 1995 - no problems 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Absent "proof of a present disability[,] there can 
be no valid claim").  While the November 1996 VA vision 
examination reflects the following diagnoses: (1) history of 
chemical injury with no residual scars, (2) photophobia, (3) 
entoptic phenomenon, and (4) asthenopia, these findings have 
not been related to the veteran's period of service by the 
medical opinion.  See Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999) (The phrase "history of" 
provides no indication that the examiner, based on his 
medical expertise, found any disability relating back to 
service).  Without competent medical evidence of a current 
disability that is related to a disease or injury in-service, 
the claims for service connection are not well-grounded.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995).  Because the veteran cannot 
meet his initial burden by relying on his own opinion as to 
medical matters and he has submitted no cognizable evidence 
to support his claims, the claims for service connection for 
chemical exposure to the eyes, a groin strain, and left 
shoulder bursitis are not well-grounded and must be denied.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

As the foregoing discussion explains the need for competent 
evidence of a current disability which is linked by competent 
medical evidence to service, the Board views its previous 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  See Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for chemical exposure of the eyes, a groin 
strain, and left shoulder bursitis is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

